United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2268
                                   ___________

David Simmons,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Paul Caspari,                           *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: December 28, 2001
                              Filed: January 10, 2002
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      In 1991, a Missouri state court jury convicted David Simmons of second degree
murder and first degree burglary, and the state trial court sentenced him to
consecutive terms of life and 15 years imprisonment. After the denial of his appeal
and post-conviction motions, see State v. Simmons, 865 S.W.2d 893 (Mo. Ct. App.
1993), he filed a petition under 28 U.S.C. § 2254, alleging, among other things, that
appellate counsel was ineffective for not arguing that the state had violated
Missouri’s speedy trial statute. See Mo. Rev. Stat. §§ 217.450, 217.460 (2000). The
district court1 denied the petition, and we granted a certificate of appealability on the
issue.

      After careful review of the record, we conclude that Simmons' appellate
counsel was not ineffective for failing to raise the speedy trial issue because the
argument lacks merit. See Grubbs v. Delo, 948 F.2d 1459, 1464 (8th Cir. 1991), cert.
denied, 506 U.S. 835 (1992); State v. Allen, 954 S.W.2d 414, 417 & n.2 (Mo. Ct.
App. 1997). Accordingly, we affirm the judgment of the district court and deny
Simmons' pending motion as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri, adopting the report and recommendations of the Honorable
Frederick R. Buckles, United States Magistrate Judge for the Eastern District of
Missouri.
                                           -2-